Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
2.	Claims 1-20 are allowed.

3.	The following is an examiner’s statement of reasons for allowance:
The claims are allowed in view of the applicant amendment and terminal disclaimer filed 2/17/2021 and because the prior art of record does not teach or suggest, either alone or in combination in claim 1: “determining at least one safety feature setting associated with at least one vehicle based safety response that is related to a travel plan, wherein the travel plan is created based on data provided by location sensors and vehicle seat sensors and the travel plan pertains to the safe return of a user to the vehicle from a designated location; and controlling at least one component of the vehicle to operate based on the at least one safety feature setting to execute the at least one vehicle based safety response when it is determined that there is deviation from the travel plan.” in combination with the remaining of the claimed limitations.
In claim 8: “creating a travel plan that pertains to the safe return of a user to the vehicle from a designated location, wherein the travel plan includes details associated with a utilization of the vehicle and a travel time associated with travel between the vehicle and the designated location; and sending at least one emergency alert to at least one emergency contact upon determining the deviation from the travel plan.” in combination with the remaining of the claimed limitations.

 Considering the claims, the best prior art found during examination is Kerning (US 2016/0027292) discloses a computer-implemented method for determining a safe return to a location [E.g. 0073: identify a preferred route, which may be based on distance and safety (i.e., based on crime rates in the relevant areas), as well as the total distance of the route and an allotted time for the walk; Figs. 5-7] comprising: determining at least one safety feature setting associated with at least one user device based safety response that is related to a travel plan, wherein the travel plan pertains to the safe return of a user to the location from a designated location [E.g. 0073: identify a preferred route, which may be based on distance and safety (i.e., based on crime rates in the relevant areas), as well as the total distance of the route and an allotted time for the walk, 0100: the person may, upon reaching the bus stop, set the timer for 20 minutes. The timer may be set by entering an amount of time, or if the "Select Time" option is toggled, the display may change to display a list of standard time increments (e.g., 5 min, 10 min., 15 min., . . . 1 hour, 1 hour and 10 min., etc.) from which the user may choose. Once the time period is selected, the display may change to be as seen in FIG. 9A, in which the time remaining before an alert is sent, is prominently displayed on the screen (e.g., "19 Minutes Remaining"). Once the person reaches safety (e.g., boards the bus, or reaches the destination that may be around the block), he/she may toggle the "I am Safe" button…, claim 14, Figs. 5-7 and E.g. Claim 14, 0064; 0100, 0110, 0077-0079], the other best prior art found is Zhang et al. (Zhang; US 2016/0019785) which teaches determining at least one safety feature setting associated with at least one vehicle based safety response that is related to a travel plan, wherein the travel plan pertains to the safe return of a user to the vehicle from a designated location; controlling at least one component of the vehicle to operate based on the at least one safety feature setting to execute the at least one vehicle based safety response when it is determined that there is deviation from the travel plan [E.g. 0040, 0080-0083].
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED BARAKAT whose telephone number is (571)270-3696.  The examiner can normally be reached on 9:00am-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on (571) 272-4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MOHAMED BARAKAT/
Primary Examiner, Art Unit 2689